Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nick Breska on 1/20/22.
Claims: 
LISTING OF CLAIMS:

(CANCELED) 

(PREVIOUSLY PRESENTED) The computer-implemented method of claim 5, wherein the secondary system is remote from the primary system. 

(PREVIOUSLY PRESENTED) The computer-implemented method of claim 5, wherein the primary and secondary records are bitmaps, wherein each bit of the bitmaps corresponds to a single region of the respective primary and secondary volumes. 

(ORIGINAL) The computer-implemented method of claim 3, wherein each of the bitmaps is stored on two or more nodes in a clustered system. 

(PREVIOUSLY PRESENTED) A computer-implemented method, comprising:
sending existing data to a secondary storage volume in a secondary system from a primary storage volume in a primary system, wherein the existing data sent to the 
maintaining a primary record which corresponds to regions in the primary storage volume,
wherein maintaining the primary record includes indicating which of the regions in the primary storage volume contain existing data that has already been sent to the secondary storage volume; and
in response to receiving a write request at the primary system:
determining whether existing data corresponding to the write request has already been copied to the secondary storage volume, 
performing the write request at the primary system in response to determining that all the existing data corresponding to the write request has already been copied to the secondary storage volume, 
reading at least a portion of the existing data corresponding to the write request from the primary storage volume in response to determining that at least a portion of the existing data corresponding to the write request has not already been sent to the secondary storage volume, 
sending the at least a portion of the existing data corresponding to the write request to the secondary system, 
receiving an indication from the secondary system that the at least a portion of the existing data corresponding to the write request has been stored in the secondary storage volume and that a secondary record corresponding to regions in the secondary storage volume has been updated accordingly, 
updating the primary record in response to receiving the indication, and 
performing the write request. 

(PREVIOUSLY PRESENTED) The computer-implemented method of claim 5, wherein upon detecting that the secondary storage volume has gone offline before the whole point-in-time copy of the primary storage volume has been sent to the secondary storage volume, terminating a connection between the primary storage volume and the secondary storage volume which enables 

(PREVIOUSLY PRESENTED) The computer-implemented method of claim 5, wherein upon detecting that the secondary storage volume has gone offline before the whole point-in-time copy of the primary storage volume has been sent to the secondary storage volume, failing all write requests received by the primary storage volume which correspond to portions of the point-in-time copy of the primary storage volume which have not yet been sent to the secondary storage volume. 

(CURRENTLY AMENDED) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a processor to cause the processor to perform a method comprising:
sending, by the processor, existing data to a secondary storage volume in a secondary system from a primary storage volume in a primary system, wherein the existing data sent to the secondary storage volume is a point-in-time copy of the primary storage volume, wherein upon detecting that the secondary storage volume has gone offline before the whole point-in-time copy of the primary storage volume has been sent to the secondary storage volume, causing the primary storage volume to go offline also; 
maintaining, by the processor, a primary record which corresponds to regions in the primary storage volume,
wherein maintaining the primary record includes indicating which of the regions in the primary storage volume contain existing data that has already been sent to the secondary storage volume; and
in response to receiving a write request at the primary system:
determining, by the processor, whether existing data corresponding to the write request has already been copied to the secondary storage volume; 

reading, by the processor, at least a portion of the existing data corresponding to the write request from the primary storage volume in response to determining that at least a portion of the existing data corresponding to the write request has not already been sent to the secondary storage volume; 
sending, by the processor, the at least a portion of the existing data corresponding to the write request to the secondary system; 
receiving, by the processor, an indication from the secondary system that the at least a portion of the existing data corresponding to the write request has been stored in the secondary storage volume and that a secondary record corresponding to regions in the secondary storage volume has been updated accordingly; 
updating, by the processor, the primary record in response to receiving the indication; and 
performing, by the processor, the write request. 

(ORIGINAL) The computer program product of claim 8, wherein the secondary system is remote from the primary system. 

(ORIGINAL) The computer program product of claim 8, wherein the primary and secondary records are bitmaps, wherein each bit of the bitmaps corresponds to a single region of the respective primary and secondary volumes. 

(ORIGINAL) The computer program product of claim 10, wherein each of the bitmaps is stored on two or more nodes in a clustered system. 

(CURRENTLY AMENDED) The computer program product of claim 8, wherein upon detecting that the secondary storage volume has gone offline before the whole point-in-time copy of the primary storage volume has been sent to the secondary storage volume,  terminating a connection between the primary storage volume and the secondary storage volume. 

(CURRENTLY AMENDED) The computer program product of claim 8, comprising: terminating a connection between the primary storage volume and the secondary storage volume which enables the sending of existing data to the secondary storage volume in response to receiving a write request which corresponds to portions of the point-in-time copy of the primary storage volume which have not yet been sent to the secondary storage volume. 

(ORIGINAL) The computer program product of claim 8, wherein upon detecting that the secondary storage volume has gone offline before the whole point-in-time copy of the primary storage volume has been sent to the secondary storage volume, failing all write requests received by the primary storage volume which correspond to portions of the point-in-time copy of the primary storage volume which have not yet been sent to the secondary storage volume. 

(CURRENTLY AMENDED) A system, comprising:
a processor; and 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: 
send, by the processor, existing data to a secondary storage volume in a secondary system from a primary storage volume in a primary system, wherein the existing data sent to the secondary storage volume is a point-in-time copy of the primary storage volume, wherein upon detecting that the secondary storage volume has gone offline before the whole point-in-time copy of the primary storage volume has been sent to the secondary storage volume, causing the primary storage volume to go offline also; 
maintain, by the processor, a primary record which corresponds to regions in the primary storage volume,

in response to receiving a write request at the primary system:
determine, by the processor, whether existing data corresponding to the write request has already been copied to the secondary storage volume; 
perform, by the processor, the write request at the primary system in response to determining that all the existing data corresponding to the write request has already been copied to the secondary storage volume; 
read, by the processor, at least a portion of the existing data corresponding to the write request from the primary storage volume in response to determining that at least a portion of the existing data corresponding to the write request has not already been sent to the secondary storage volume; 
send, by the processor, the at least a portion of the existing data corresponding to the write request to the secondary system; 
receive, by the processor, an indication from the secondary system that the at least a portion of the existing data corresponding to the write request has been stored in the secondary storage volume and that a secondary record corresponding to regions in the secondary storage volume has been updated accordingly; 
update, by the processor, the primary record in response to receiving the indication; and 
perform, by the processor, the write request. 

(ORIGINAL) The system of claim 15, wherein the secondary system is remote from the primary system. 

(ORIGINAL) The system of claim 15, wherein the primary and secondary records are bitmaps, wherein each bit of the bitmaps corresponds to a single region of the respective primary and secondary volumes. 

(CURRENTLY AMENDED) The system of claim 15, wherein upon detecting that the secondary storage volume has gone offline before the whole point-in-time copy of the primary storage failing all write requests received by the primary storage volume which correspond to portions of the point-in-time copy of the primary storage volume which have not yet been sent to the secondary storage volume. 

(ORIGINAL) The system of claim 15, wherein upon detecting that the secondary storage volume has gone offline before the whole point-in-time copy of the primary storage volume has been sent to the secondary storage volume, terminating a connection between the primary storage volume and the secondary storage volume which enables the sending of existing data to the secondary storage volume in response to receiving a write request which corresponds to portions of the point-in-time copy of the primary storage volume which have not yet been sent to the secondary storage volume. 

(CANCELED) 


The application has been amended as follows: 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Per claims 5, the prior art discloses: A computer-implemented method, comprising: sending existing data to a secondary storage volume in a secondary system from a primary storage volume in a primary system, wherein the existing data sent to the secondary storage volume is a point-in-time copy of the primary storage volume, maintaining a primary record which corresponds to regions in the primary storage volume, wherein maintaining the primary record includes indicating which of the regions in the primary storage volume contain existing data that has already been sent to the secondary storage volume; and GB920160185US03/IBM1P470B- 2 -in response to receiving a write request at the primary system: determining whether existing data corresponding to the write request has already been copied to the secondary storage volume, performing the write request at the primary system in response to determining that all the existing data corresponding to the write request has already been copied to the secondary storage volume, reading at least a portion of the existing data corresponding to the write request from the primary storage volume in response to determining that at least a portion of the existing data corresponding to the write request has not already been sent to the secondary storage volume, sending the at least a portion of the existing data corresponding to the write request to the secondary system, receiving an indication from the secondary system that the at least a portion of the existing data corresponding to the write request has been stored in the secondary storage volume and that a secondary record corresponding to regions in the secondary storage volume has been updated accordingly, updating the primary record in response to receiving the indication, and performing the write request. 
However, the prior art alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … wherein upon detecting that the secondary storage volume has gone offline before the whole point-in-time copy of the primary storage volume has been sent to the secondary storage volume, causing the primary storage volume to go offline also.
Per claim 8, the prior art discloses: maintaining, by the processor, a primary record which corresponds to regions in the primary storage volume, wherein maintaining the primary record includes indicating which of the regions in the primary storage volume contain existing data that has already been sent to the secondary storage volume; and in response to receiving a write request at the primary system: determining, by the processor, whether existing data corresponding to the write request has already been copied to the secondary storage volume; performing, by the processor, the write request at the primary system in response to determining that all the existing data corresponding to the write request has already been copied to the secondary storage volume; reading, by the processor, at least a portion of the existing data corresponding to the write request from the primary storage volume in 
performing, by the processor, the write request.
However, the prior art alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … wherein upon detecting that the secondary storage volume has gone offline before the whole point-in-time copy of the primary storage volume has been sent to the secondary storage volume, terminating a connection between the primary storage volume and the secondary storage volume.

Per claim 15, the prior art discloses: maintain, by the processor, a primary record which corresponds to regions in the primary storage volume, wherein maintaining the primary record includes indicating which of the regions in the primary storage volume contain existing data that has already been sent to the secondary storage volume; and in response to receiving a write request at the primary system: determine, by the processor, whether existing data corresponding to the write request has already been copied to the secondary storage volume; perform, by the processor, the write request at the primary system in response to determining that all the existing data corresponding to the write request has already been copied to the secondary storage volume; read, by the processor, at least a portion of the existing data corresponding to the write request from the primary storage volume in response to determining that at least a portion of the existing data corresponding to the write request 
perform, by the processor, the write request. 
However, the prior art alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … wherein upon detecting that the secondary storage volume has gone offline before the whole point-in-time copy of the primary storage volume has been sent to the secondary storage volume, terminating a connection between the primary storage volume and the secondary storage volume.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138